Citation Nr: 0804127	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  00-16 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
tinnitus from July 18, 1991 to November 3, 1998.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to November 24, 1999.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In July 2001, the Board denied these claims.  The veteran 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court).  Ultimately, the Court issued a 
decision in November 2005 and mandate in February 2006, 
setting aside the Board's decision denying the veteran a 
compensable disability rating for tinnitus prior to November 
3, 1998, and denying an increased disability rating for 
bilateral hearing loss prior to November 24, 1999, and 
remanded these matters for readjudication.

In June 2006, the Board remanded the claim of entitlement to 
an initial compensable evaluation for bilateral hearing loss 
prior to November 24, 1999 to the RO for additional 
development.  In January 2007, the Board remanded the claim 
for an examination to determine the severity of the hearing 
loss disability for the time period from November 1991 to 
November 1999.  The case has been returned to the Board and 
is ready for further review.  The issue of entitlement to 
initial compensable evaluation for tinnitus from July 18, 
1991 to November 3, 1998 was stayed, while VA appealed Smith 
v. Nicholson, 19 Vet. App. 63, 78, (2005) to the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit).  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260.  The stay of 
adjudication of tinnitus rating cases has now been lifted.


FINDINGS OF FACT

1.  On January 17, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal concerning the 
service-connected tinnitus is requested.

2.  Hearing loss was no worse than level II in either ear 
prior to November 24, 1999.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to an initial compensable evaluation for tinnitus 
from July 18, 1991 to November 3, 1998.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for a compensable rating for bilateral 
hearing loss prior to November 24, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.87, 
Diagnostic Codes 6100-6103 (effective prior to June 10, 
1999); 38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100; 64 Fed. 
Reg. 25202-25210 (May 11, 1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn his appeal concerning his service-connected 
tinnitus and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal 
concerning this issue and it is dismissed.

Hearing Loss

The veteran seeks an initial compensable evaluation for 
bilateral hearing loss prior to November 24, 1999.  This 
appeal arises from an initial grant of service connection, 
which assigned the initial disability evaluation.  Therefore, 
it is not the present level of disability that is of primary 
importance.  Instead, the entire period in question must be 
considered to ensure that consideration is given to the 
possibility of staged ratings, that is, separate ratings must 
be assigned for separate periods of time based on the facts 
found.  The Board has considered whether "staged" ratings 
are appropriate.  See Fenderson v. West, 12 Vet. App. at 119 
(1999); Hart v. Mansfield, Vet. App. No. 05-2424 (November 
19, 2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question. 

During a VA examination in January 1987, the veteran claimed 
decreased hearing and intermittent ringing in the left ear 
since 1967.

In April 1988, the veteran underwent an audiological 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:

HERTZ

1000 2000 3000 4000 RIGHT 10 20 50 80 LEFT 15 25 65 90

Average thresholds were 40 decibels in the right ear and 49 
decibels in the left ear. Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.

In December 1991, the veteran underwent a VA audiological 
evaluation. Examination revealed pure tone thresholds, in 
decibels, as follows:

HERTZ

1000 2000 3000 4000 RIGHT 20 25 60 46 LEFT 20 20 65 85

Average thresholds were 46 decibels in the right ear and 48 
decibels in the left ear. Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 92 
percent in the left ear.

In June 1998, the veteran underwent an audiological 
evaluation by a private examiner.  The audiogram test results 
appear to include the following results:

HERTZ

1000 2000 3000 4000 RIGHT 20 25 55 80 LEFT 25 35 70 90

Average thresholds were 46 decibels in the right ear and 55 
decibels in the left ear. Speech audiometry revealed word 
recognition of 92 percent in the right ear and 96 percent in 
the left ear.  The examiner noted hearing within normal 
limits to profound hearing loss in both ears, with excellent 
speech discrimination.

In September 1998, the veteran again underwent an 
audiological evaluation by a private examiner.  A report of 
that examination revealed thresholds that appear to include 
the following results:

HERTZ

1000 2000 3000 4000 RIGHT 25 35 60 85 LEFT 25 35 75 95

Average thresholds were 51 decibels in the right ear and 58 
decibels in the left ear. A report of that examination 
characterizes hearing loss as bilateral mild to profound 
sloping sensori-neural and characterizes speech 
discrimination in each ear as excellent.  Word discrimination 
reportedly was 96 percent in the left ear and 92 percent in 
the right ear.  

In November 1999, the veteran underwent a VA examination.  
Pure tone thresholds, in decibels, were as follows:

HERTZ

1000 2000 3000 4000 RIGHT 35 70 85 100 LEFT 35 65 75 95

Average pure tone thresholds were 73 decibels in the right 
ear and 68 decibels in the left ear.  Speech audiometry using 
the Maryland CNC word list revealed speech recognition 
ability of 68 percent in the right ear and 64 percent in the 
left ear.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

Under the "old" criteria, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective before June 10, 
1999).

The amended version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  It should be noted that the amendment made no 
change to the method of determining the percentage evaluation 
for hearing impairment.  Tables VI, VIa and VII remain the 
same.  The amendments include reorganizing sections 4.85 and 
4.86 for the sake of clarity.

Provisions exist for rating exceptional patterns of hearing 
where pure tone thresholds at each of the four specified 
frequencies is 55 decibels or more or where the pure tone 
thresholds is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz. 38 C.F.R. § 4.86 (effective 
June 10, 1999).  However, examination has not revealed those 
patterns in this case, and therefore, the provisions in 
question are inapplicable to the veteran's claim.

Under both the old and new criteria, test results show level 
I hearing loss in both ears in April 1988 and in June 1998.  
Examination in December 1991 revealed level II hearing loss 
in the right ear and level I hearing loss in the left ear.  
Examination in September 1998 revealed level I hearing loss 
in the right ear and level II hearing loss in the left ear.  
Examination reports as late as September 1998, therefore, 
contain test results that support a noncompensable hearing 
evaluation.  38 C.F.R. §§ 4.85, Tables VI, VII (2000), 4.87, 
Tables VI, VII (1998).

Examination in November 1999 revealed level VI hearing loss 
in the right ear and level VII hearing loss in the left ear.  
Those results are consistent with a 30 percent evaluation.  
Id.

The veteran has requested that VA secure an expert medical 
opinion that would attempt to assess, through a regression 
analysis of the existing audiological evidence, at what point 
between 1991 and 1999 the veteran's progressive bilateral 
hearing loss deteriorated to a compensable level.  The rating 
schedule has no provision to use a "regression analysis."  
The 1988, 1991, and 1998 examinations are fairly consistent, 
although they demonstrate some progression in the veteran's 
hearing loss, and none of those examinations support a 
compensable evaluation.  It follows that the increase to a 
compensable disability occurred sometime between the 
September 1998 examination and the November 1999 examination, 
not, as the veteran's argument suggests, sometime between 
1991 and 1999.

The veteran, through his representative, has also indicated 
that the VA could request additional records from the 
veteran's private physicians to "fill-in" what he 
characterizes as missing information from 1991 to 1999.  
However, in a March 1999 remand, the Board directed the RO to 
contact the veteran and request that the veteran provide 
information as to recent dates and locations of treatment for 
hearing loss and tinnitus.  Thereafter, in April 1999, the RO 
requested that the veteran provide that information.  A June 
1999 report of contact reflects that the veteran indicated 
that he had received no additional treatment.  

However, the Board remanded the appeal in June 2005 and again 
in January 2007 for additional development.  An August 2006 
VA examiner reviewed the medical evidence of record and 
opined that the veteran's hearing loss was very similar from 
1991 to 1998.  She noted the hearing appeared to deteriorate 
significantly from 1998 audiogram to the 1999 audiogram.  

A March 2007 VA examiner reviewed numerous private and VA 
audiograms between April 1988 and November 1999.  The 
examiner noted that there was no real significant difference 
noted between the earliest private audiogram in April 1988 
and the earliest VA audiogram in December 1991.  

When comparing the earliest December 1991 VA audiogram to the 
June 1998 private audiogram, the hearing loss appeared to be 
pretty stable during that time period, with a 15 decibel 
decrease at 2000 Hz in the left ear being the only 
significant decrease noted.  When comparing the June 1998 
private audiogram to a November 1999 audiogram, significant 
decreases were noted at 2000 Hz in the left ear and 2000-6000 
Hz in the right ear.  The examiner further noted that speech 
recognition scores noted on the audiograms revealed pretty 
stable/consistent speech recognition scores between April 
1988 and June 1998, with significant decrease in November 
1999 and after.

Because test results showing hearing loss warranting a 30 
percent evaluation were not demonstrated on an examination 
prior to November 24, 1999, a compensable evaluation prior to 
that time is unwarranted.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2007 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted after the rating decision at 
issue, thus making compliance with the timing requirements of 
38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until February 2007.  
The failure to provide this notice before the initial 
adjudication is harmless because the claim for service 
connection was substantiated; also the preponderance of the 
evidence is against the appellant's claim and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's VA treatment records, VA 
examinations, and private medical records have been 
associated with the claims folder.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

The appeal concerning the veteran's entitlement to an initial 
compensable evaluation for tinnitus from July 18, 1991 to 
November 3, 1998 is dismissed.

A compensable evaluation for bilateral hearing loss prior to 
November 24, 1999 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


